
	

113 S2546 IS: Auto Enroll Repeal Act
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2546
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Isakson introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To repeal a requirement that new employees of certain employers be automatically enrolled in the
			 employer’s health benefits plan.
	
	
		
			1.
			Short title
			This Act may be cited as the Auto Enroll Repeal Act.
		
			2.
			Repeal
			Section 18A of the Fair Labor Standards Act (29 U.S.C. 218a), as added by section 1511 of the
			 Patient Protection and Affordable Care Act, is repealed.
		
